Citation Nr: 1410773	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2006 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should have been assigned a higher disability rating for his right knee disability than the current 10 percent rating.  The Veteran argues that he was not given a proper evaluation and that the examiner did not consider that his torn posterior cruciate ligament (PCL) in his right knee causes instability that should result in a higher disability rating.

The Veteran underwent a VA joint examination in March 2009.  Despite being provided a medical history of right knee instability, including right knee instability being listed as disqualifying defect in May 2008, the examiner found on physical examination no signs of right knee instability.  The Decision Review Officer (DRO) noted that there was no objective evidence of instability, including a negative Lachmann's and anterior drawer test.  However, service treatment records show that in April 2008 the Veteran had posterior instability with posterior sag sign and an active drawer test demonstrated posterior instability.  

Moreover, the Veteran's last examination of record occurred in March 2009.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this is not the case, a new, comprehensive VA examination, addressing the severity of the service-connected right knee disability should be afforded.
Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected right knee disability, including hospitalizations and examinations from any VA or private facility from 2009 to the present.  Thereafter, the RO should undertake appropriate efforts to obtain any indicated records.  Note that the Veteran's letter from March 2012 indicates he may need to be contacted in Rochester, NH.  

2. After contacting the Veteran and obtaining any updated treatment records, then schedule the Veteran for an examination to determine the current level of severity of his service-connected right knee disorder, to include, but not limited to: instability related to his posterior cruciate ligament.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development.  

3. Finally, following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


